     Case 1:19-cv-00591-MAC Document 1 Filed 11/20/19 Page 1 of 6 PageID #: 1



                          THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 BEAUMONT DIVISION


    CENTURY HOLDINGS LLC; D/B/A               §
    OAKRIDGE INN AND SUITES,                  §
       Plaintiff                              §
                                              §
    V.                                        §       CASE NO. 1:19-cv-591
                                              §
    CERTAIN UNDERWRITERS AT                   §
    LLOYD'S, LONDON                           §
       Defendants                             §



         DEFENDANTS CERTAIN UNDERWRITERS AT LLOYD'S OF LONDON'S
                          NOTICE OF REMOVAL


         Defendants, Certain Underwriters at Lloyd's of London ("Underwriters") file this Notice

of Removal pursuant to 28 U.S.C. §§1441 and 1446(a). 1 Defendants remove this action to the

United States District Court for the Eastern District of Texas, Beaumont Division, and in

support thereof, respectfully assert the following:

                                       I.
                     INTRODUCTION AND PROCEDURAL HISTORY

1.       This lawsuit stems from a dispute related to insurance coverage allegedly owed to the

Plaintiff under Policy No. AMR-60115 for alleged damaged to property located at 2615

Interstate 10, Beaumont, Texas 77702 allegedly resulting from Hurricane Harvey. On October

25, 2019, Century Holdings, LLC; d/b/a Oaklodge Inn and Suites 2 ("Plaintiff") filed its Original


1
         Plaintiff is being given notice of the filing of Underwriters' Notice of Removal. See
         Exhibit A.
2
         Underwriters deny that Century Holdings, LLC is the proper party to this lawsuit as
         Policy No. AMR-60115 insuring the property made the basis of Plaintiff's lawsuit was
         issued to Century Homebridge, LLC d/b/a Oaklodge Inn and Suites and the purported
                                                  1
     Case 1:19-cv-00591-MAC Document 1 Filed 11/20/19 Page 2 of 6 PageID #: 2



Petition in the 58th Judicial District Court of Jefferson County, Texas (Cause No. A-204776). 3

Plaintiff's Petition named Underwriters as defendants in the lawsuit. 4

2.      Plaintiff's Petition asserts the following causes of action against Underwriters, namely:

breach of contract, breach of duty of good faith and fair dealing under the common law,

violations of Texas Deceptive Trade Practices – Consumer Protection Act, §17.41, et. seq,

violations of the Texas Insurance Code, §541.060 et. seq. and §542.055, et. seq., and breach of

the duty of good faith and fair dealing. 5 Plaintiff's claims are based upon the Defendants' alleged

acts and/or omissions related to the investigation and indemnity for the Plaintiff's claim for

damages allegedly sustained at the Plaintiff's property located at 2615 Interstate 10, Beaumont,

Texas 77702. 6

3.      Plaintiff served Underwriters via its authorized agent, Mendes and Mounts, LLP via

certified mail, return receipt requested. Mendes and Mounts, LLP received and signed for receipt

of service on October 31, 2019. The Jefferson County District Clerk received the return receipt

on November 4, 2019. 7

4.      Defendants have not yet filed an Answer to Plaintiff's Original Petition in Jefferson

County State Court, but will file an answer within seven (7) days of this filing pursuant to the

Federal Rules of Civil Procedure.

5.      There are no other parties to this lawsuit.




        plaintiff, Century Holdings, LLC has no policy with Underwriters for the property in
        question.
3
        See Exhibit B, Plaintiff's Original Petition.
4
        See id.
5
        Id.
6
        Id.
7
        See Exhibit F.
                                                  2
     Case 1:19-cv-00591-MAC Document 1 Filed 11/20/19 Page 3 of 6 PageID #: 3



                                             II.
                                     TIMING OF REMOVAL

6.      Underwriters were served with Plaintiff's Original Petition and received notice of the suit

on October 31, 2019. This Notice of Removal is being filed within thirty (30) days of service and

receipt by Defendants of a copy of the initial pleading setting forth the claim for relief upon

which action is based, and is therefore, timely pursuant to 28 U.S.C. § 1446(b)(1).

                                                III.
                                               VENUE

7.      Under 28 U.S.C. §1441(a) and 1446(a), venue is proper in the United States District

Court for the Eastern District of Texas – Beaumont Division because the court occupies the

district and division in which Plaintiff's lawsuit was filed.

                                             IV.
                                     BASES FOR REMOVAL

8.      Removal is proper on the following grounds:

        A.     Complete Diversity Between the Parties

               Federal jurisdiction is based upon complete diversity of citizenship in accordance

        with 28 U.S.C. §1332. There is complete diversity among the parties at the time of

        removal. The only parties to this lawsuit are Plaintiff and Underwriters, which make the

        removal to federal court proper pursuant to 28 U.S.C. § 1332(a).

               Plaintiff's Petition states that Plaintiff is a Texas limited liability company. Based

        on information and belief, its principal place of business is in Beaumont, Jefferson

        County, Texas.

               Policy Number AMR-60115 is underwritten by the following syndicates, which

        are each corporate entities organized and registered in the United Kingdom:

               •    Syndicate No. 510

                                                   3
     Case 1:19-cv-00591-MAC Document 1 Filed 11/20/19 Page 4 of 6 PageID #: 4



                 •     Syndicate No. 2987
                 •     Syndicate No. 33
                 •     Syndicate No. 780
                 •     Syndicate No. 2121
                 •     Syndicate No. 5000
                 •     Syndicate No. 2623
                 •     Syndicate No. 623
                 •     Syndicate No. 382
                 •     Syndicate No. 1980
                 •     Syndicate No. 1969
                 •     Syndicate No. 727
                 •     Syndicate No. 609
                 •     Syndicate No. 1897

        As corporate entities the syndicates listed above have no individual or other names or

        members insuring the risk. All syndicates listed above have their principal place of

        business in the United Kingdom. Therefore, there is complete diversity, as Plaintiff is a

        citizen of Texas and Defendants are citizens of the United Kingdom.

        B.       The Amount in Controversy Exceeds $75,000

                 The amount in controversy exceeds $75,000, excluding interest and costs. See 28

        U.S.C. §1332(a). Plaintiff's Petition states that Plaintiff seeks monetary relief of over

        $1,000,000.00, but not in excess of $2,500,000.00. 8 Accordingly, all requirements are

        met for removal under 28 U.S.C. §1332(a) and §1446(b).

9.      Copies of the pleadings and other filings in the state court suit are attached to this notice

as required by 28 U.S.C. §1446(a) and the Eastern District of Texas Local Rules. 9

10.     Underwriters will promptly serve a copy of this notice of removal on counsel for Plaintiff

and will file a copy with the clerk of the Jefferson County District Court where the suit has been

pending.



8
        See Exhibit B, Plaintiff's Original Petition at ¶ 4.
9
        See Exhibits A, B, C, D, E, and F.
                                                           4
     Case 1:19-cv-00591-MAC Document 1 Filed 11/20/19 Page 5 of 6 PageID #: 5



                                                     V.
                                                JURY DEMAND

11.     Plaintiff demanded a jury trial in the state court suit. 10

                                            VI.
                              DOCUMENTS FILED WITH THIS NOTICE

12.     Pursuant to Local Rule 81, Underwriters attaches the following documents to this Notice

of Removal:

        Exhibit A:        Defendants Underwriters' Notice of Filing of Removal to be filed in
                          state court;

        Exhibit B:        Plaintiff's Original Petition;

        Exhibit C:        A List of all Counsel of Record, including addressees, telephone
                          numbers, and parties represented in the state court case;

        Exhibit D:        An Index of Documents being filed with the Notice of Removal;

        Exhibit E:        Docket Sheet from the state court lawsuit (Cause No. A-204776); and;

        Exhibit F:        Copy of the following documents pertaining to service:

                          •    Plaintiff's Request for Process;
                          •    Receipt for Fees; and
                          •    Citation to Certain Underwriters at Lloyd's, London;
                          •    Return of Citation to Certain Underwriters at Lloyd's, London signed
                               November 4, 2019 and indicating service was completed on
                               Underwriters on October 31, 2019 by serving Underwriters' registered
                               agent by Certified Mail Return Receipt Requested.

                                                       VII.
                                                     PRAYER

        WHEREFORE, Defendants Underwriters at Lloyd's of London remove this case from

the 58th Judicial District Court, Jefferson County, Texas to the Eastern District of Texas –

Beaumont Division.




10
        See Exhibit B, Plaintiff's Original Petition at ¶ 63.
                                                           5
  Case 1:19-cv-00591-MAC Document 1 Filed 11/20/19 Page 6 of 6 PageID #: 6



                                    Respectfully submitted,

                                    HOLMAN FENWICK WILLAN USA LLP

                                    /s/ Gerard J. Kimmitt
                                    Gerard J. Kimmitt, II (Attorney in charge)
                                    State Bar of Texas No.: 11427500
                                    Federal Identification. No.: 08454
                                    jerry.kimmitt@hfw.com
                                    Kristie W. Tobin
                                    State Bar of Texas No.: 24033338
                                    Federal Identification. No.: 37542
                                    kristie.tobin@hfw.com
                                    5151 San Felipe, Suite 400
                                    Houston, Texas 77056
                                    Telephone: (713) 917-0888
                                    Facsimile: (713) 953-9470
                                    ATTORNEYS FOR UNDERWRITERS AT
                                    LLOYD'S OF LONDON


                              CERTIFICATE OF SERVICE

        A true and correct copy of Defendants' Notice of Removal was filed electronically with
the United States District Court for the Eastern District of Texas – Beaumont Division, with
notice served via e-file and facsimile on this the 20th day of November, 2019:


                                           /s/ Gerard J. Kimmitt
                                           Gerard J. Kimmitt, II




                                              6
